       Case 1-19-40123-nhl            Doc 71      Filed 05/21/20    Entered 05/21/20 14:30:19




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------X
In re:

        KRISHNA JAGROO                                             Chapter 13

                                             Debtor.               Case No. 19-40123-nhl
----------------------------------------------------------X

    FURTHER OBJECTION TO MOTION TO DISMISS BY CHAPTER 13 TRUSTEE

        Joseph Y. Balisok, an attorney admitted to practice in the Courts of the State of New

York, and not a party to this action, subscribes and affirms the following to be true under the

penalties of perjury:

    1. Debtor’s counsel mistakenly filed a chapter 7 petition for the Debtor.

    2. Debtor’s counsel reviewed title to the Debtor’s primary residence on ACRIS and

        incorrectly concluded that there were two mortgages encumbering the same residence.

    3. Because Debtor’s counsel reviewed title to the Debtor’s primary residence and

        incorrectly concluded that there were two mortgages encumbering the same residence, he

        incorrectly concluded that there was no unexempt equity in their primary residence.

    4. Upon notification by the chapter 7 Trustee, that Counsel had erred, the Debtor converted

        its chapter 7 bankruptcy filing to chapter 13.

    5. On March 9, 2020, the chapter 13 Trustee closed the chapter 13 Meeting of Creditors.

    6. The case was closed because the Debtor had provided all information sought by the

        Trustee.

    7. On October 8, 2018, the Debtor transferred his one hundred percent (100%) interest in his

        primary residence to himself and his wife as tenants by the entirety.
  Case 1-19-40123-nhl        Doc 71     Filed 05/21/20      Entered 05/21/20 14:30:19




8. On May 19, 2020, Mrs. Indrani Jagroo returned the interest received from the Debtor and

   the Debtor is now once again the sole owner of their primary residence.

                              Uncured Grounds for Conversion

9. The Trustee admits that we are caught up with payments under the current chapter 13

   plan, but asserts that this Honorable Court must dismiss the case because the Debtor was

   four months late in making the first payment.

10. The Debtor made late payments because he was temporarily disabled by a work accident.

11. The Trustee never inquired as to the reason why the payments were made late.

12. Had the Trustee asked she would have been apprised of the reasonable excuse.

13. In case such as ours wherein the Debtor has a reasonable excuse, the Trustee should not

   have filed a motion to dismiss the matter simply because of late plan payment. (See In re

   Duffus, 339 B.R. 746 (Bankr. D. Or. 2006)(trustee should have used “prosecutorial

   discretion” to decline bringing dismissal motion when tax returns were files three days

   later)

                             Uncured Grounds for Conversion

14. The Debtor has friends and family members who are willing to contribute to his

   household which will enable him to make plan payments.

15. The Debtor needs to wait for the results of all his claim objections before asking for

   contributions because he does not know how much he needs.

16. Upon receiving this Honorable Courts claim decisions and obtaining affidavits of

   contribution the debtor will then be able to amend his schedules to conform to the new

   numbers.

                                  Equity in Real Property
  Case 1-19-40123-nhl         Doc 71       Filed 05/21/20      Entered 05/21/20 14:30:19




17. The Court should not consider prepetition conduct in deciding whether or not to grant the

   Trustee Motion to Dismiss because prepetition conduct is irrelevant. See In re Lilley, 91

   F.3d 491 (3d Cir. 1996); In re Minick, 588 B.R. 772 (Bankr. W.D. Va. 2018).

18. Whether the Court should grant a Motion to dismiss is discretionary not mandatory. In re

   Green, 64 B.R. 350 (B.A.P. 9th Cir. 1996); In re Smith, 85 B.R. 729 (E.D. Va 1988).

                                      Balancing the Equities

19. Now that the Debtor is in sole possession of his property there is no need to reconvert the

   case to one under chapter 7.

20. If the matter is converted to Chapter 7 the Debtor, the Debtor’s spouse, and the Debtor’s

   children will lose their home.

21. If the matter is not reconverted, but rather dismissed, creditors can still pursue a claim

   against the debtor and obtain a money Judgment.

22. The Creditors in this chapter 13 matter have lost time, but the New York Courts have

   been closed from a significant portion of that same time.

23. However, no statute of limitation has expired which would bar a creditor from pursuing

   their debt in state civil court.

24. When balancing the equities, the Court should consider the loss of one’s home in

   comparison to the burden the automatic stay has had on institutional creditors.

25. The loss of his primary residence would be catastrophic to the Debtor because his family

   lives in the home with him.

26. If the case is reconverted to chapter 7, the Debtor will also lose substantial equity in his

   property because an auction of the residence will glean substantially less than the current

   fair market value of the premises.
      Case 1-19-40123-nhl         Doc 71     Filed 05/21/20     Entered 05/21/20 14:30:19




   27. If the case is reconverted to chapter 7, the Debtor will lose considerable equity because

         the chapter 7 Trustee will charge substantial fees and costs.

   28. The Debtor intends to pay creditors in full through the chapter 13 plan.

   29. The balance of the equities in this matter requires that the matter not be reconverted.



   WHEREFORE, the Debtor prays that this Honorable Court deny the chapter 13 Trustee’s

Motion to reconvert the instant matter to one under chapter 7 of the bankruptcy code because it

will spell homelessness for him and his family.

Dated:          Brooklyn, New York             Respectfully submitted,
                May 21, 2020


                                               By: /s/ Joseph Y. Balisok
                                               Joseph Y. Balisok
                                               Balisok & Kaufman PLLC
                                               Attorneys for Debtor
                                               251 Troy Avenue
                                               Brooklyn, NY 11233
                                               Tel. No. (718) 928-9607
                                               Fax No. (718) 534-9747
                                               Email: joseph@lawbalisok.com
       Case 1-19-40123-nhl             Doc 71     Filed 05/21/20     Entered 05/21/20 14:30:19




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------X
In re:

         KRISHNA JAGROO                                            Chapter 7

                                             Debtor.               Case No. 19-40123-nhl
----------------------------------------------------------X

                                       CERTIFICATE OF SERVICE

STATE OF NEW YORK                  )
                                   )        ss: Brooklyn
COUNTY OF KINGS                    )

         I, Joseph Y. Balisok, hereby declare, under penalty of perjury under the laws of the

United States of America, and pursuant to 28 U.S.C. § 1746, that on Thursday, May 21, 2020, I

caused to be served a copy of the FURTHER OBJECTION TO MOTION TO DISMISS BY

CHAPTER 13 TRUSTEE by regular mail upon each of the parties listed on the service list

below by depositing true copies of same in sealed envelopes, with postage pre-paid thereon, in

an official depository of the United States Postal Service within the borough of Brooklyn in the

City and State of New York.


Dated:           Brooklyn, New York                  Respectfully submitted,
                 May 21, 2020


                                                     By: /s/ Joseph Y. Balisok
                                                     Joseph Y. Balisok
                                                     Balisok & Kaufman PLLC
                                                     Attorneys for Debtor
                                                     251 Troy Avenue
                                                     Brooklyn, NY 11233
                                                     Tel. No. (718) 928-9607
                                                     Fax No. (718) 534-9747
                                                     Email: joseph@lawbalisok.com
      Case 1-19-40123-nhl       Doc 71   Filed 05/21/20   Entered 05/21/20 14:30:19




                                         Service List

Office of the United States Trustee
U.S. Federal Office Building
201 Varick Street, Suite 1006
New York, NY 10014

Chapter 13 Trustee
Marianne Derosa, Esq.
100 Jericho Quadrangle, Suite 127
Jericho, NY 11753
